Case 3:20-cv-01372-TAD-KLH Document 11 Filed 11/10/20 Page 1 of 2 PageID #: 139




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


 AARON LARRY BOWMAN                             CIVIL ACTION NO: 3:20-cv-01372-TADKLH

 VERSUS
                                                DISTRICT JUDGE: TERRY DOUGHTY
 OUACHITA PARISH SHERIFF’S                      MAGISTRATE JUDGE KAREN HAYES
 OFFICE, ET AL


                          MOTION TO ENROLL AS CO-COUNSEL
    NOW INTO COURT, through undersigned counsel comes, AARON LARRY BOWMAN,

 Plaintiff, who moves this court to enroll, JESSICA W. WILLIAMS, as co-counsel for him in these

 proceedings.

    WHEREFORE, AARON LARRY BOWMAN, now prays that JESSICA W. WILLIAMS be

 permitted to enroll as co-counsel for her in these proceedings.

                                       Respectfully submitted,

                                       /s/ JESSICA W. WILLIAMS, #32956
                                       jwill@pwblaw.net
                                       PLEASANT, WILLIAMS & BANKS-MILEY
                                       LAW GROUP, LLC
                                       901 NORTH 3RD STREET
                                       MONROE, LOUISIANA 71201
                                       PHONE: 318-605-4607
                                       FAX: 318-605-4617
Case 3:20-cv-01372-TAD-KLH Document 11 Filed 11/10/20 Page 2 of 2 PageID #: 140




                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing was filed with the United States

 District Court for the Western District Court of Louisiana by electronic case filing/case

 management and that a copy of the same was served on all counsel of record by electronic

 notification.

                 This 10th day of November 2020, at Monroe, Louisiana.


                              /s/ JESSICA W. WILLIAMS, #32956
